Exhibit 10.1
APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN

 



--------------------------------------------------------------------------------



 



APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN
TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2    
ARTICLE II PLAN BENEFITS
    6    
ARTICLE III DELAYED COMMENCEMENT DATE FOR SEVERANCE BENEFITS
    12    
ARTICLE IV NON-ALIENATION OF PLAN BENEFITS
    14    
ARTICLE V FUNDS FROM WHICH PLAN BENEFITS ARE PAYABLE
    15    
ARTICLE VI CLAIM PROCEDURE
    16    
ARTICLE VII THE ADMINISTRATOR
    17    
ARTICLE VIII ACCOUNTS AND RECORDS
    18    
ARTICLE IX INTERPRETATION OF PROVISIONS
    19    
ARTICLE X AMENDMENT OF PLAN
    20    
ARTICLE XI DISCONTINUANCE OF PLAN
    21    
ARTICLE XII NO CONTRACT OF EMPLOYMENT
    22    
ARTICLE XIII FORMS; COMMUNICATIONS
    23    
ARTICLE XIV GOVERNING LAW
    24  

i



--------------------------------------------------------------------------------



 



APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN
     The Apollo Group, Inc. Senior Executive Severance Pay Plan as hereinafter
set forth shall be effective with respect to Eligible Employees who incur an
Involuntary Termination on or after June 24, 2010 (the “Effective Date”). The
right of any former Eligible Employee whose employment was terminated prior to
the Effective Date to receive any severance pay or similar benefit was governed
by the provisions of the severance pay, policy, program or arrangement
applicable to such former Eligible Employee on the date of his termination of
employment, and such former Eligible Employee shall not be entitled to any
severance benefits under this Plan.

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     The following terms as used herein shall have the meanings set forth below:
     (a) “Administrator” or “Plan Administrator” shall mean Apollo Group, Inc.
     (b) “Average Annual Bonus” shall mean the average of the actual incentive
bonuses earned by the Participant for the three (3) fiscal years (or fewer
number of fiscal years of employment with the Company) immediately preceding the
fiscal year in which his or her Involuntary Termination occurs.
     (c) “Base Pay” shall mean a Participant’s gross weekly base salary
calculated on the basis of the annual rate of base salary in effect for him or
her at the time of his or her Involuntary Termination. “Base Pay” shall not
include any forms of extra compensation, such as bonuses, cost-of-living and
other allowances, any award paid to the Participant under any incentive
compensation plan of the Company, any compensation attributable to stock
options, restricted stock units or other equity or equity-based awards and any
other contribution or payment by the Company pursuant to any retirement,
profit-sharing, disability or survivor income plan, health or welfare plan, life
insurance plan, fringe benefits plan or similar plan.
     (d) “COBRA Coverage Costs” shall mean the lump sum amount calculated and
payable pursuant to Article II, Section C of the Plan to a Participant.
     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (f) “Company” shall mean Apollo Group, Inc. and its subsidiaries, including
(without limitation) The University of Phoenix, Inc., The College for Financial
Planning Institutes Corporation, Insight Schools, Inc., Institute for
Professional Development and Western International University, Inc.
     (g) “Effective Date” shall mean June 24, 2010, the date on which the Plan
becomes effective.
     (h) “Employee” shall mean an individual who is in the employ of at least
one member of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
     (i) “Employer Group” shall mean the Company and each member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b) of the Code, the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections, and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c) of the Code, the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations.

- 2 -



--------------------------------------------------------------------------------



 



     (j) “Eligible Employee” shall mean an Employee who is: (a) a Chief
Executive or Chief Operating Officer of Apollo Group, Inc., (b) a Grade 18-22
Employee who reports directly to a Chief Executive Officer or Chief Operating
Officer of Apollo Group, Inc., (c) a Grade 18-22 Employee who is an officer of a
Company,
     (k) “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.
     (l) “Involuntary Termination” shall mean the unilateral termination of the
Participant’s employment by the Company for any reason other than a Termination
for Cause; provided, however, in no event shall an Involuntary Termination be
deemed to incur in the event the Participant’s employment terminates by reason
of his or her death or disability.
     (m) “Participant” shall mean an individual who at the time of his or her
Involuntary Termination is an Eligible Employee. An Eligible Employee whose
employment with the Company terminates for any reason other than an Involuntary
Termination, including (without limitation) any of the following reasons, shall
not be a Participant in the Plan and shall not be entitled to any severance
benefits hereunder: (1) transfer to employment with another member of the
Employer Group, (2) a voluntary resignation, (3) a Termination for Cause,
(4) death or disability, (5) retirement (other than a retirement which is a
direct result of an Involuntary Termination) or (6) temporary layoff or a
military leave of absence, except that if (during such absence from work) an
Involuntary Termination of his or her Eligible Employee status occurs, then the
Eligible Employee shall be eligible for Severance Pay as a result of such
Involuntary Termination. A Participant ceases to be such on the date he or she
ceases to be eligible for any further Severance Pay pursuant to the provisions
of Article II hereof.
     (n) “Plan” shall mean the Apollo Group, Inc. Senior Executive Severance Pay
Plan, as amended from time to time.
     (o) “Plan Year” shall mean the calendar year or such other period as the
Company shall from time to time determine.
     (p) “Separation from Service” shall mean the Participant’s cessation of
Employee status and shall be deemed to occur for purposes of the Plan at such
time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee is, either by
statute or contract, provided with a right to reemployment with one or more
members of the Employer Group; provided, however, that in the event of an
Employee’s leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than six (6) months and that causes such

- 3 -



--------------------------------------------------------------------------------



 



individual to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Employee is not provided with a right to reemployment either by statute or
contract, then such Employee will be deemed to have a Separation from Service on
the first day immediately following the expiration of such six (6)-month or
twenty-nine (29)-month period.
     (q) “Severance Pay” shall mean the amount payable pursuant to Article II,
Section A of the Plan to a Participant. Severance Pay shall be paid to a
Participant in installments in accordance with the provisions of Article II,
Section F.
     (r) “Specified Employee” shall mean a Participant who is, pursuant to
procedures established by the Plan Administrator in accordance with the
applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, deemed at
the time of his or her Separation from Service to be a “specified employee”
under Code Section 409A. The Specified Employees shall be identified on
December 31 of each calendar year and shall include each Participant who is a
“key employee” (within the meaning of that term under Code Section 416(i)) at
any time during the twelve (12)-month period ending with such date. A
Participant who is so identified as a Specified Employee will have that status
for the twelve (12)-month period beginning on April 1 of the following calendar
year.
     (s) “Termination for Cause” shall mean the termination of an Eligible
Employee’s service or employment with the Company for one or more of the
following reasons:
          (i) repeated dereliction of the material duties and responsibilities
of his or her position with the Company;
          (ii) misconduct, insubordination or failure to comply with Company
policies governing employee conduct and procedures;
          (iii) excessive lateness or absenteeism;
          (iv) conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;
          (v) commission of any act of fraud against, or the misappropriation of
property belonging to, the Company;
          (vi) commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
          (vii) any other misconduct adversely affecting the business or affairs
of the Company; or

- 4 -



--------------------------------------------------------------------------------



 



          (viii) a material breach of any agreement he or she may have at the
time with the Company, including (without limitation) any proprietary
information, non-disclosure or confidentiality agreement.
     (t) “Pro-Rata Vesting of Equity Awards” shall mean the process set forth in
Article II, Section C of the Plan pursuant to which a Participant may be
eligible to vest on a limited pro-rata basis in Company stock or stock-based
awards that are made to him or her with an effective grant date on or after the
Effective Date of the Plan and at a time when he or she is employed in a
position with the Company at Grade 18 level or above, including (without
limitation) stock option grants, restricted stock unit awards, performance share
awards and any other equity or equity-based awards.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE II
PLAN BENEFITS

  A.   Severance Pay. Severance Pay shall be payable under this Plan as follows:

  (1)   Grade 18 Eligible Employee. A Grade 18 Eligible Employee shall be
eligible to receive Severance Pay equal to nine (9) months of his/her Base Pay.
    (2)   Grade 19 Eligible Employee. A Grade 19 Eligible Employee shall be
eligible to receive Severance Pay equal to (i) twelve (12) months of his/her
Base Pay plus (ii) fifty percent (50%) of his or her Average Annual Bonus.    
(3)   Grade 20-21 Eligible Employees. A Grade 20-21 Eligible Employee shall be
eligible to receive Severance Pay equal to (i) eighteen (18) months of his/her
Base Pay plus (ii) one times his or her Average Annual Bonus.     (4)   Grade 22
Eligible Employee. A Grade 22 Eligible Employee shall be eligible to receive
Severance Pay equal to (i) twenty-four (24) months of his/her Base Pay plus
(ii) one times his or her Average Annual Bonus, unless he or she is entitled to
a greater dollar amount of severance pay under the terms of any employment
agreement between such individual and the Company that is in effect at the time
of his or her Involuntary Termination, in which event he or she shall not be
entitled to any Severance Pay under this subparagraph (4).     (5)   Installment
Payments. The Severance Pay to which a Participant becomes entitled under this
Section A of Article II shall be paid in successive equal installments in
accordance with the provisions of Article II, Section F below. Each such payment
shall be subject to the Company’s collection of all applicable withholding
taxes, and the Participant shall receive only the portion of such payment
remaining after such withholding taxes have been collected.     (6)   Severance
Offsets. The amount of Severance Pay payable to a Participant under Article II,
Section A(1)-(4) hereof shall be reduced, to the extent permitted by applicable
law and not otherwise in contravention of any applicable acceleration
prohibition imposed under Code Section 409A, by (i) any monies a Participant
owes to the Company, (ii) by the amount of any statutory benefit payable to the
Participant by reason of his or her termination of employment, and (iii) by the
amount of severance pay or other severance benefits payable to the Participant
pursuant

- 6 -



--------------------------------------------------------------------------------



 



      to any other plan of the Company or any agreement in effect between the
Company and the Participant at the time of his or her Involuntary Termination,
and any such severance pay or benefits shall accordingly reduce
dollar-for-dollar any Severance Pay otherwise payable to the Participant under
the Plan so that there shall be no duplication of such benefits.     (7)  
Nonduplication. No Participant shall be entitled to benefits under more than one
subsection of Article II, Section A.

  B.   COBRA Coverage Costs. The Company shall make a lump sum cash payment to
each Participant at Grade Level 20 or above who becomes entitled to Severance
Pay under the Plan. The lump sum cash payment will be in an amount determined by
multiplying (X) the amount by which (i) the monthly cost that would be payable
by the Participant, as measured as of the date of his or her Involuntary
Termination, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such Involuntary Termination exceeds (ii) the monthly amount
payable at such time by a similarly-situated executive whose employment with the
Company has not terminated to obtain group health care coverage at the same
level by (Y) the number of months of Base Pay for which such Participant will
receive Severance Pay under the Plan. The Company shall pay such lump sum amount
to the Participant on the same date the first installment of his or her
Severance Pay is paid in accordance with Article II, Section F below.
Notwithstanding the foregoing, such lump sum payment shall be subject to the
delayed commencement date provisions of Article III, Section A of the Plan, to
the extent applicable. Such lump sum shall constitute taxable income to the
Participant and shall be subject to the Company’s collection of all applicable
withholding taxes, and the Participant shall receive only the portion of such
payment remaining after such withholding taxes have been collected. It shall be
the sole responsibility of the Participant and his or her spouse and eligible
dependents to obtain actual COBRA coverage under the Company’s group health care
plan.     C.   Pro-Rata Vesting of Equity Awards. An Eligible Employee who
becomes entitled to Severance Pay under Article III, Section A shall also be
entitled to pro-rata vesting of a portion of the equity awards that are made to
him or her with an effective grant date on or after the Effective Date of the
Plan and at a time when he or she is employed in a position with the Company at
Grade 18 level or above, as follows:

- 7 -



--------------------------------------------------------------------------------



 



  (1)   For each such eligible equity award with a service-vesting requirement,
the Participant shall vest in a pro-rated portion of the number of shares in
which he or she would have otherwise vested in the twelve (12)-month
service-vesting installment period in effect under that award at the time of his
or her Involuntary Termination had he or she continued in the Company’s employ
through the end of that installment period, with the pro-rated portion to be
determined by multiplying that number of shares by a fraction, the numerator of
which is the number of months of employment with the Company completed by the
Participant during that installment period (rounded up to the next whole month)
and the denominator of which is twelve (12).     (2)   For each such equity
award with a performance-vesting component, the pro-rated service credit
calculated in accordance with Section II C(1) will only be applied to the number
of shares (if any) that would otherwise vest in that twelve (12)-month
installment period based upon the attained level of the applicable performance
goal(s). The Company shall have sole discretion to determine the level at which
such performance goals have been attained or satisfied. No shares that vest on
such a pro-rata basis under this Section II (C)(2) shall be issued until such
determination is made following the end of the applicable performance
measurement period.     (3)   Such pro-rata vesting of equity awards applies
only to equity awards that are made to the Participant with an effective grant
date on or after the Effective Date of the Plan and at a time when he or she is
employed in a position with the Company at Grade 18 level or above. Such
pro-rata vesting provisions of the Plan shall also be incorporated into the
terms and provisions of the award agreements evidencing those qualifying equity
awards     (4)   The shares of stock underlying any such equity award subject to
Section 409A of the Code that vests on such a pro-rated basis in accordance with
this Section II C shall be issued in accordance with the terms of the applicable
award agreement and the applicable provisions of Article III of the Plan. All
other shares of stock that vest on such a pro-rated basis hereunder in
connection with the Participant’s Involuntary Termination shall be issued no
later than the fifteenth day of the third calendar month following the date of
such Involuntary Termination; provided, however, that such issuance shall be
subject to the applicable provisions of Section II. C(2) above and any shares
subject to stock option grants shall not be issued until the exercise date.

- 8 -



--------------------------------------------------------------------------------



 



  D.   Outplacement. Outplacement shall be provided under this Plan as follows:

  (1)   Outplacement Service. A Participant shall be eligible to receive six
(6) months of professional outplacement (dedicated consultant, resume creation,
personal and career assessment, training in job search skills, office space,
professional telephone and administrative support) under this Plan.     (2)  
Limitation. No outplacement services will be provided beyond the close of the
calendar year following the calendar year in which the Participant’s Involuntary
Termination occurs.

  E.   Requirement of Complete And Permanent Release and Restrictive Covenants.
Notwithstanding any provision of the Plan to the contrary, a Participant’s
entitlement to Severance Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity
Awards and Outplacement is contingent upon the Participant’s timely signing,
delivery and non-revocation of a complete and permanent general release of all
claims against the Company and its affiliates and related parties (the
“Release”). The Release will also subject the Participant to certain
confidentiality, non-solicitation, non-disparagement and non-compete covenants
in such form and substance as the Company deems appropriate.

On the date of the Participant’s Involuntary Termination or within fifteen
(15) days thereafter, the Company shall furnish such Participant with a letter
which describes the benefits of the Plan as applicable to the Participant (the
“Severance Letter”). With the Severance Letter the Company shall also forward
the appropriate form of Release to be executed by the Participant.
If age 40 or older, the Participant shall have twenty-one (21) calendar days
from the date the Participant is provided with the form Release to review, sign
and return that Release to the Company. However, if the Severance Pay is
provided under this Plan in connection with an event which the Company in its
discretion determines is a program affecting a group or class of Eligible
Employees within the meaning of 29 USC Section 626(f)(1)(F)(ii), the Participant
shall have forty-five (45) calendar days from the date the Participant is
provided with the form Release to review, sign and return that Release to the
Company. In either case, the Participant will have seven (7) days from the date
the Participant returns the signed Release to revoke and void the Release by
giving written notice of his or her intent to do so to the Company. The Release
does not become effective or enforceable until the seven (7)-day revocation
period has expired.

- 9 -



--------------------------------------------------------------------------------



 



If under age 40, the Participant shall have fourteen (14) calendar days from the
date the Participant is provided with the form Release to review, sign and
return that Release to the Company, and such Release shall be effective and
enforceable immediately upon delivery of the signed Release to the Company
without any applicable revocation period.
F. Terms of Payment. Provided the Participant returns, within the applicable
time period provided under Article II, Section E, the Release required to
receive benefits under the Plan and does not revoke that release, the Severance
Pay will be paid in successive equal installments over a period of months equal
to the total number of months taken into account in calculating the Base Pay
component of the Severance Pay to which such Participant is entitled. Such
installments shall be payable over the applicable period on the regularly
scheduled pay dates in effect for the Company’s salaried employees, with the
first such installment to be paid on the first such pay date within the
seventy-five (75)-day period measured from the date of the Participant’s
Separation from Service due to his or her Involuntary Termination on which the
Release delivered by the Participant in accordance with Article II, Section E is
effective following the expiration of the applicable maximum
review/delivery/return and revocation periods to which the Participant is
entitled under the Plan and any applicable law with respect to such Release, or
to begin on such subsequent date thereafter as the Company may determine in its
sole discretion, but in no event shall the first such installment be paid later
than the last day of the seventy-five (75)-day period measured from the date of
the Participant’s Separation from Service. For purposes of Section 409A of the
Code, the Severance Pay payable pursuant to this Section II F shall be deemed to
be a series of separate payments, with each installment of the Severance Pay to
be treated as a separate payment, and any such separate payments made during the
period commencing with date of the Participant’s Involuntary Termination and
ending with March 15 of the calendar year immediately following the calendar
year in which such Involuntary Termination occurs shall constitute the
Participant’s “Short-Term Deferral Payments” for purposes of Article III of the
Plan.
G. Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement. In
the event that the Participant violates any confidentiality, non-compete,
non-solicitation or non-disparagement provisions in the Release or any other
agreement between the Company and the Participant, the Participant shall not be
entitled to Severance Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity
Awards or Outplacement. If the Participant violates any Confidentiality,
Non-Competition, Non-Solicitation or Non-Disparagement provisions in the Release
or other agreement between the Company and the Participant, the Participant
shall repay or return all Severance Pay, COBRA Coverage

- 10 -



--------------------------------------------------------------------------------



 



Costs and the number of shares of the Company’s common stock attributable to the
Pro-Rata Vesting of Equity Awards (or the gain realized from the sale of such
shares) paid or issued to the Participant, along with the value of any
Outplacement provided to the Participant.
H. Other Benefits. Except as provided in this Plan or to the extent required by
law or the applicable provisions of an employee benefit program, coverage under
all employee benefit programs maintained by Company will cease on the date of
the Participant’s termination of employment. The Participant shall, however,
have such rights as are required by law or the applicable provision of an
employee benefit program with respect to the Company’s employee benefit
programs, including the right to elect “COBRA” coverage under the Company health
benefit programs.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE III
DELAYED COMMENCEMENT DATE FOR SEVERANCE BENEFITS
     A. Notwithstanding any provision to the contrary in Article II or any other
Article of the Plan, other than Sections III B and III C below, no severance
benefit payable under the Plan (or component thereof) that is deemed to
constitute an item of “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and that is otherwise payable in connection with a
Participant’s Separation from Service shall be paid to the Participant until the
earlier of (i) the first day of the seventh (7th) month following the date of
such Participant’s Separation from Service or (ii) the date of his or her death,
if the Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable delay period, all payments delayed pursuant to this
Section III A, whether they were otherwise payable in installments or a lump
sum, shall be paid in a lump sum to the Participant, and any remaining severance
benefits shall be paid in accordance with the applicable provisions of
Article II.
     B. Notwithstanding Section A of this Article III, the delayed commencement
date provisions of such Section III A shall not be applicable to (i) any
severance payments under Article II that qualify as Short-Term Deferral Payments
exempt from Code Section 409A or any other severance benefits hereunder that
qualify for such exemption and (ii) the portion of a Participant’s Severance
Pay, COBRA Coverage Costs and the Pro-Vesting of Equity Awards otherwise subject
to Code Section 409A that does not exceed the dollar limit described below and
that is otherwise scheduled to be paid in connection with such Participant’s
Separation from Service but not later than the last day of the second calendar
year following the calendar year in which such Separation from Service occurs.
Accordingly, the foregoing clause (i) and (ii) payments shall be paid to the
Participant as they become due and payable in accordance with the payment
provisions of Article II. For purposes of clause (ii) of this Section III B, the
applicable dollar limitation will be equal to two (2) times the lesser of
(A) the Participant’s annualized compensation (based on his or her annual rate
of pay for the taxable year preceding the taxable year of his or her Separation
from Service, adjusted to reflect any increase during that taxable year which
was expected to continue indefinitely had such Separation from Service not
occurred) or (B) the compensation limit under Section 401(a)(17) of the Code as
in effect in the year of the Separation from Service.
     C. Section A of this Article III shall not apply to the lump sum payment of
COBRA Coverage Costs to the extent the dollar amount of that payment does not
exceed the applicable dollar amount in effect under Section 402(g)(1)(B) of the
Code for the calendar year in which the Participant’s Separation form Service
occurs.

- 12 -



--------------------------------------------------------------------------------



 



     D. Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(3) of the Code and the
Treasury Regulations thereunder.
     E. No interest shall be paid on any Severance Pay or COBRA Coverage Costs
for which a delayed commencement date is required in accordance with the
foregoing provisions of this Article III.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE IV
NON-ALIENATION OF PLAN BENEFITS
     Except as provided by applicable law, no Severance Pay, COBRA Coverage
Costs or Pro-Rata Vesting of Equity Awards payable to any Participant under the
provisions of the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void, nor shall any such Severance Pay, COBRA Coverage
Costs or Pro-Rata Vesting of Equity Awards be in any manner liable for or
subject to the debts, contracts, liabilities, engagements, or torts of any
Participant.
     If any Participant is, in the judgment of the Administrator, unable to take
care of his or her affairs for any reason whatsoever, including mental
condition, illness or accident, any Severance Pay, COBRA Coverage Costs or
Pro-Rata Vesting of Equity Awards payable under the Plan may be paid to the
guardian or other legal representative of such Participant or to such other
person or institution who, in the opinion of the Administrator, is then
maintaining or has custody of such Participant. Such payment shall constitute a
full discharge with respect thereto and the Administrator shall have sole
discretion in determining to whom such payment shall be made and in changing the
payee from time to time.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE V
FUNDS FROM WHICH PLAN BENEFITS ARE PAYABLE
     The Plan shall be unfunded. All Severance Pay and COBRA Coverage Costs
intended to be provided under the Plan shall be paid from time to time from the
general assets of the Company and paid in accordance with the provisions of the
Plan.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE VI
CLAIM PROCEDURE
     The plan administrator shall establish a claims procedure which satisfies
the requirements of 29 CFR Section 2560.503-1 as applicable to a severance pay
plan subject to ERISA. The Plan Administrator has full and complete
discretionary authority to decide any matter presented through the claims
procedure and the final decision by the Plan Administrator shall be binding on
all parties to the maximum extent allowed by law.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE VII
THE ADMINISTRATOR
     The general administration of the Plan shall be vested in the Administrator
who shall be the Plan Administrator for purposes of ERISA.
     The Administrator may employ counsel, actuaries and agents and engage such
clerical, medical and actuarial services as the Administrator deems expedient.
     All expenses incurred by the Administrator in the administration of the
Plan, including compensation of the counsel, agents and agencies as the
Administrator may appoint or employ, shall be paid by the Company.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCOUNTS AND RECORDS
     The Administrator shall keep such accounts and records as it may deem
necessary or proper in the performance of its duties as administrator of the
Plan.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE IX
INTERPRETATION OF PROVISIONS
     The Administrator shall have full and complete discretionary power and
authority to determine the amount of any Severance Pay, COBRA Coverage Costs and
Pro-Rata Vesting of Equity Awards, if any, payable under the Plan and all other
matters arising in the administration, interpretation and application of the
Plan.
     The Plan is intended to comply with the applicable requirements of Code
Section 409A and the Treasury Regulations thereunder. Payments to Plan
Participants are also intended, where possible, to comply with the “short term
deferral exception” and the “involuntary separation pay exception” to Code
Section 409A. Accordingly, the provisions of the Plan applicable to Severance
Pay, COBRA Coverage Costs and Pro-Rata Vesting of Equity Awards and the
determination of the Participant’s Separation form Service due to his or her
Involuntary Termination shall be applied, construed and administered so that
those benefits qualify for one or both of those exceptions, to the maximum
extent allowable. However, to the extent any payment or benefit under the Plan
is deemed to constitute an item of deferred compensation subject to the
requirements of Code Section 409A, the provisions of the Plan applicable to that
payment or benefit shall be applied, construed and administered so that such
payment or benefit is made or provided in compliance with the applicable
requirements of Code Section 409A. In addition, should there arise any ambiguity
as to whether any other provisions of the Plan would contravene one or more
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder, such provisions shall be interpreted, administered and
applied in a manner that complies with the applicable requirements of Code
Section 409A and the Treasury Regulations thereunder.

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT OF PLAN
     The Company’s Board of Directors or an authorized Board committee may, from
time to time and at any time, amend the Plan and any of the benefits set forth
in the Plan.
     Any amendment to the Plan may effect a substantial change in the Plan and
may include (but shall not be limited to) (1) a reduction to the level of
Severance Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity Awards and/or
other benefits payable under the Plan, (2) a provision for the participation in
the Plan by any subsidiary of the Company, (3) a change in the class or classes
of persons to whom any Severance Pay, COBRA Coverage Costs and/or Pro-Rata
Vesting of Equity Awards may be or become payable, and (4) any change deemed by
the Company to be necessary or desirable to make the Plan conform to, or to
enable Participants to obtain tax benefits under, any existing or future laws or
rules or regulations thereunder.

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE XI
DISCONTINUANCE OF PLAN
     The Plan may be terminated at any time and for any reason by action of the
Company’s Board of Directors or an authorized Board committee.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE XII
NO CONTRACT OF EMPLOYMENT
     The adoption and maintenance of the Plan shall not be deemed to constitute
a contract between the Company and any Eligible Employee or to be a
consideration for, or an inducement or condition of, the employment of any
person. Nothing herein contained shall be deemed to give any Eligible Employee
the right to be retained in the service of the Company or to interfere with the
rights of the Company to discharge any Eligible Employee at any time. No
Eligible Employee shall, because of the Plan, become entitled to any offer of
relocation, lateral transfer, downgrade with pay protection, or any other term
of employment.

- 22 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
FORMS; COMMUNICATIONS
     A. The Administrator shall provide such appropriate forms as it may deem
expedient in the administration of the Plan.
     B. All communications concerning the Plan shall be in writing addressed to
the Administrator at such address as the Administrator may from time to time
designate, and no such communication shall be effective for any purpose unless
received by the Administrator.
     C. The Administrator shall issue a summary plan description to the Eligible
Employees describing the Plan. In the event of any conflict between the terms of
the Plan, as set forth in the Plan and as set forth in the summary plan
description, the Plan shall control.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
GOVERNING LAW
     The Plan shall be governed by and construed in accordance with the laws of
the State of Arizona, except to the extent that the laws of the United States
(including ERISA) take precedence and preempt state laws.

- 24 -